GA VEGAN, J.
The defendant contends that the work performed by plaintiff was “plumbing” work, and that, inasmuch as plaintiff is concededly not a plumber and has not complied with the laws of the building and tenement house departments of the city of New York, he cannot recover for the work performed. Schnaier v. Grigsby, 132 App. Div. 854, 117 N. Y. Supp. 455.
At the trial defendant offered to prove by expert testimony that the work performed was “plumbing” work, but the trial judge refused to receive the evidence. It is impossible to determine, from the items sought to be proved, what is and what is not plumbing work, and it was error to exclude evidence on that point; it being a question of fact. Johnston v. Dahlgren, 166 N. Y. 354, 59 N. E. 987.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event. All concur.